Citation Nr: 1111737	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether a May 1971 rating decision, which denied entitlement to service connection for sleep walking, claimed as nervousness, should be revised or reversed on the basis of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than April 27, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and J.P.N.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated July 2008 and April 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In September 2010, the Veteran and his son, J.P.N., testified before the undersigned Veterans Law Judge (VLJ) via video conference regarding the earlier effective date claim on appeal.  A transcript of the hearing is associated with the claims file.  Review of the record reveals that the Veteran also requested a Board hearing in conjunction with the CUE claim on appeal.  See September 2009 VA Form 9.  The undersigned was scheduled to hear the Veteran's testimony in March 2011 and was ready to do so that day.  However, the Veteran withdrew his request for that hearing in March 2010.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing in this appeal.  

The issues on appeal were previously remanded by the Board in November 2010 for additional development.  All requested action has been completed and the appeal has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  In a rating decision dated May 1971 (issued in June 1971), the RO entitlement to service connection for sleep walking, claimed as a nervous condition.  

2.  The Veteran did not appeal the May 1971 rating decision and it became final.  

3.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written statement withdrawing the Veteran's appeal as to the issue of whether the May 1971 rating decision that denied service connection for sleep walking contained CUE.  

4.  On April 27, 2004, the RO received a formal claim for entitlement to service connection for PTSD.  

4.  In a rating decision dated March 2007, the RO granted entitlement to service connection for PTSD, effective April 27, 2004.  The RO later increased the Veteran's disability rating to 70 and 100 percent, effective April 27, 2004, the date the Veteran's service connection claim was received by the RO.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of whether the May 1971 rating decision that denied service connection for sleep walking contained CUE have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The May 1971 rating decision (issued in June 1971) is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 U.S.C.A. §§ 20.302, 20.1103 (2010).

3.  Entitlement to an effective date earlier than April 27, 2004 is not warranted.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R.  § 3.400(o)(2) (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

By way of background, the evidentiary record reflects that the Veteran filed an original claim seeking service connection for a nervous condition in April 1971.  In a rating decision dated May 1971, the RO denied a claim of service connection for sleep walking on the basis that the evidence showed the Veteran was "addicted to sleep walking" for many years before entering service but there was no evidence that a nervous condition was incurred in or aggravated by military service.  The Veteran was notified of the RO's determination in June 1971 but he did not initiate or perfect an appeal as to that decision.  

In March 2007, the RO granted service connection for PTSD, effective April 27, 2004.  

The Veteran has perfected an appeal with respect to challenging the effective date assigned for the grant of service connection for PTSD under the provisions of 38 U.S.C.A. § 5110.  In March 2010, the Veteran's representative clarified that the crux of the earlier effective date claim is based upon an allegation that a May 1971 rating decision should be revised or reversed on the basis of CUE, which is a separate claim under the provisions of 38 U.S.C.A. § 5109A.  

In an April 2010 rating decision, the RO denied the Veteran's CUE claim.  At the September 2010 video conference hearing, the Veteran again argued that the crux of his earlier effective date appeal involved the CUE allegation, which indicated an intent to pursue the CUE theory as a means to obtain an earlier effective date for the grant of service connection for PTSD.  As a result, the Board accepted the Veteran's hearing testimony as a notice of disagreement with respect to the April 2010 rating decision and remanded the CUE claim to the RO for the issuance of a statement of the case.  The Board also deferred adjudication of the earlier effective date claim, as it determined that the earlier effective date issue was inextricably intertwined with the CUE claim.  See November 2010 Board decision.  

The RO provided the Veteran with a statement of the case addressing the CUE issue in December 2010; however, in March 2011, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw the appeal on the issue of whether the decision to deny service connection for sleep walking was clearly and unmistakably erroneous.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2010).

Because the Veteran has withdrawn his appeal as to the issue of whether the May 1971 rating decision that denied service connection for sleep walking contained CUE, there remain no allegations of error of fact or law for appellate consideration on these issues and the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal regarding whether the May 1971 rating decision that denied service connection for sleep walking contained CUE, and this issue is dismissed without prejudice.

Effective Date

Entitlement to service connection for posttraumatic stress disorder (PTSD) was established in March 2007, and the RO assigned a 50 percent disabling rating, effective from April 27, 2004.  In October 2007, the RO increased the Veteran's disability rating to 70 percent, and in January 2010, the RO increased the Veteran's disability rating to 100 percent, both effective from April 2004.  See rating decisions dated October 2007 and January 2010.  

The Veteran is seeking an effective date earlier than April 27, 2004 for the grant of service connection for PTSD.  He has specifically asserted that he filed a claim seeking service connection for a nervous disability one month after he was discharged from service and that his claim was misinterpreted and wrongly denied as a claim for "sleep walking."  The Veteran has asserted that he did not know what was wrong with him at the time and that he later learned that he was suffering from symptoms of PTSD when he was released from the Army, which the evidence shows is related to his military service.  As such, the Veteran believes that service connection for PTSD should be made effective from June 11, 1971, the date his original claim for service connection was denied.  

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2010).  The statute and regulation provide, in pertinent part, that the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. §3.400.  For service connection claims, the effective date may also be day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Review of the record reveals that, in April 1971, the Veteran submitted a formal claim for service connection benefits for a nervous condition.  See April 1971 VA Form 21-526.  In June 1971, the RO informed the Veteran that his claim had been denied.  See rating decision dated May 1971 and issued in June 1971.  

The Veteran was notified of the RO's determination but he did not initiate an appeal as to the June 1971 rating decision and, thus, the June 1971 rating decision became final.  See 38 U.S.C.A. 7105.  

As discussed above, the Veteran had previously asserted that clear and unmistakable error was made in the June 1971 rating decision; however, the Veteran has withdrawn his appeal as to that issue.  Therefore, there is no basis on which to revise or reverse the findings of the May 1971 rating decision and that decision remains final.  See 38 C.F.R. §§ 3.104, 3.105(a).  

Review of the record reveals that, following the final June 1971 rating decision, the next communication received from the Veteran regarding a mental or psychiatric disability was a formal claim of service connection for PTSD submitted on April 27, 2004.  See April 2004 VA Form 21-526.  Because the July 1971 rating decision became final and the record does not contain a formal or informal communication requesting entitlement to service connection for PTSD or any other acquired psychiatric disability until April 2004, the Board finds that April 27, 2004 is the earliest possible date from which service connection for PTSD, or any other acquired psychiatric disability shown in the record, may be granted.  

In making this determination, the Board notes that entitlement to service connection for PTSD was not established by the evidence of record until May 2005, when VA received objective medical evidence from the Salt Lake City Vet Center that showed the Veteran had been diagnosed with PTSD related to his military service in Vietnam.  Prior to that time, the evidentiary record only contained general reports from the Veteran regarding how he feared for his life due to sniper, mortar, and rocket fire during military service, with no medical evidence showing a diagnosis of an acquired psychiatric disorder, including PTSD, that had been related to his military service.  See treatment records from Riverside Medical Clinic dated from 1981 to 2001; October 2004 statement from the Veteran.  Therefore, entitlement to service connection for PTSD was not established until after the April 2004 claim and, thus, the effective date can be no earlier than April 2004.  

In summary, and based on the foregoing reasons and bases, the Board finds that the proper effective date for the award of service connection PTSD is April 27, 2004, and the benefit-of-the-doubt is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his earlier effective date claim and of the Veteran's and VA's respective duties for obtaining evidence.  

The Board notes the Veteran is challenging the initial effective date assigned following the grant of service connection.  In Dingess, supra, the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Therefore, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been more than satisfied.  See VCAA letters dated June and December 2004.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service treatment records from VA and private health care providers dated from 1981 to 2009.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded an opportunity to set forth his contention at the hearing before the undersigned in September 2010.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

The appeal as to the issue of whether the May 1971 rating decision that denied service connection for sleep walking contained CUE is dismissed.  

Entitlement to an effective date earlier than April 27, 2004 is not warranted for the grant of service connection for PTSD.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


